PER CURIAM.
The District Court of Appeal, Fourth District, has certified its decision in this case1 for consideration of the same question which was posed in Alvarez v. State, 349 So.2d 688 (Fla. 4th DCA 1977), that is whether a sentence of imprisonment for a term of years greater than the life expectancy of the sentenced person is lawful under Section 813.011, Florida Statutes (1973), and Section 812.13, Florida Statutes (1975, 1977). In the Alvarez opinion, we answered this question in the affirmative. Alvarez v. State, 358 So.2d 10 (Fla.1978), opinion filed April 4, 1978.
Accordingly, the decision of the District Court of Appeal, Fourth District, in the instant case which found lawful a sentence of one hundred one (101) years imprisonment for robbery pursuant to Section 812.-13, Florida Statutes (1977), is approved.
It is so ordered.
OVERTON, C. J., and ADKINS, SUND-BERG and HATCHETT, JJ., concur.
ENGLAND, J., dissents.

. Payne v. State, 356 So.2d 10 (Fla. 4th DCA 1977).